  Case 18-21924       Doc 40   Filed 08/11/21 Entered 08/12/21 07:16:48             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-21924
                                             )
Jonathan Jackson, Sr.,                       )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                             ORDER VACATING DISMISSAL ORDER

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1. The Order Dismissing Case for Material Default, Docket Number 36, is vacated.

  2. Debtor's case is reinstated.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: August 11, 2021                                            United States Bankruptcy Judge

 Prepared by:
 Alexander Preber, ARDC #6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
